1. John Hince Thompson was indicted for the offense of burglary. The jury returned a verdict of guilty, and the defendant made a motion for new trial on the general grounds only. This motion was overruled, and he excepted. The defendant contends that the evidence fails to identify the accused sufficiently to warrant a conviction and that no intent to commit a larceny was shown.
2. One witness for the State positively identified the defendant as being the person who broke and entered the residence. This was sufficient identification to authorize the verdict.  Matthews v. State, 86 Ga. 782 (1) (13 S.E. 16); Berry
v. State, 29 Ga. App. 282, 283 (2) (114 S.E. 922).
3. Whether the defendant intended to commit a larceny was a question for the determination of the jury under the facts and circumstances proved. Woodward v. State, 54 Ga. 106;  Steadman v. State, 81 Ga. 736 (8 S.E. 420).
4. The evidence authorized the verdict, and the court did not err in overruling the motion for new trial.
Judgment affirmed. Gardner and Townsend, JJ.,concur.
                        DECIDED DECEMBER 4, 1947.